Case 6:16-cv-01125-JA-GJK Document 29 Filed 08/04/20 Page 1 of 6 PageID 250




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


LORANZO THOMAS,

                     Petitioner,

v.                                                        Case No: 6:16-cv-1125-Orl-28GJK
                                                                    (6:10-cr-35-Orl-28GJK)

UNITED STATES OF AMERICA,

                     Respondent.
                                           /

                                          ORDER

       This cause is before the Court on the Amended Motion to Vacate, Set Aside, or

Correct Sentence (“Amended Motion to Vacate,” Doc. 20) filed by Petitioner pursuant to

28 U.S.C. § 2255. Petitioner also filed a Memorandum of Law (Doc. 23) in support of the

Amended Motion to Vacate. The Government filed a Response in Opposition to the

Motion to Vacate (“Response,” Doc. 24) in compliance with this Court's instructions and

with the Rules Governing Section 2255 Proceedings for the United States District Courts.

Petitioner filed a Reply (Doc. 26) to the Response. For the following reasons, the Court

concludes that Petitioner is not entitled to relief on his claims.

                            I.      PROCEDURAL BACKGROUND

       A Grand Jury charged Petitioner and another individual by indictment as follows:

(1) conspiracy to commit Hobbs Act robbery and bank robbery, in violation of 18 U.S.C.

§ 371 (Count One); (2) Hobbs Act robbery while aiding and abetting each other, in
Case 6:16-cv-01125-JA-GJK Document 29 Filed 08/04/20 Page 2 of 6 PageID 251




violation of 18 U.S.C. §§ 1951(a) and (b) and 18 U.S.C. § 2 (Count Two); (3) using and

carrying of a firearm during and in relation to, and possessing a firearm in furtherance

of, the “crime of violence” charged in Count Two, while aiding and abetting each other,

in violation of 18 U.S.C. §§ 924(c) and 18 U.S.C. § 2 (Count Three); (4) attempted Hobbs

Act robbery while aiding and abetting each other, in violation of 18 U.S.C. § 1951(a) and

(b) and 18 U.S.C. § 2 (Count Four); and (5) using and carrying of a firearm during and in

relation to, and possessing a firearm in furtherance of, the “crime of violence” charged in

Count Four, while aiding and abetting each other, in violation of 18 U.S.C. § 924(c) and

18 U.S.C. § 3 (Count Five). (Criminal Case No. 6:10-cr-35-Orl-28GJK, Doc. 1). 1

      Petitioner entered a guilty plea to all five counts without a plea agreement. The

Court held a Change of Plea Hearing and accepted the plea. (Criminal Case, Doc. 198 at

30). The Court then entered a Judgment (Criminal Case, Doc. 75) in which Petitioner was

sentenced to imprisonment for a total term of 163 months, to be followed by supervised

release for a total term of 3 years. The Eleventh Circuit Court of Appeals affirmed the

convictions and sentences. (Criminal Case, Doc. 113).

                                  II.    LEGAL STANDARD

      Section 2255 permits a federal prisoner to bring a collateral challenge by moving

the sentencing court to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). A

petitioner is entitled to an evidentiary hearing if he “alleges facts that, if true, would



       1 Criminal   Case No. 6:10-cr-35-Orl-28GJK will be referred to as “Criminal Case.”

                                              2
Case 6:16-cv-01125-JA-GJK Document 29 Filed 08/04/20 Page 3 of 6 PageID 252




entitle him to relief.” Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (citation and

quotation omitted). However, “a defendant must support his allegations with at least a

proffer of some credible supporting evidence.” United States v. Marsh, 548 F. Supp. 2d

1295, 1301 (N.D. Fla. 2008). The Court “is not required to grant a petitioner an evidentiary

hearing if the § 2255 motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” Rosin, 786 F.3d at 877 (citation and quotation

omitted).

                                      III.    ANALYSIS

       Petitioner raises two claims both of which state the same thing: "[c]onvicting [him]

on counts 3 and 5 based on the 'substantial risk' residual clause of 18 U.S.C. 924(c)(3)(B)

violated due process." (Doc. 20 at 3-4). Petitioner argues that in

        Davis, the Supreme Court applied the rule announced in Johnson to
       the residual clause in § 924(c) and struck down § 924(c)(3)(B) as
       unconstitutionally vague. 139 S. Ct. at 2336. As such, Mr. Thomas’s
       convictions for aiding and abetting § 924(c) (Counts Three and Five)
       are valid only if the predicate offenses (Counts Two and Four,
       respectively) qualify as 'crimes of violence' under § 924(c)(3)(A), the
       elements clause. Mr. Thomas’s predicate offenses are aiding and
       abetting an attempted or completed Hobbs Act robbery (Counts Two
       and Four).

(Doc. 23 at 5-6). Petitioner then avers that aiding and abetting Hobbs Act robbery does

not satisfy the elements clause of § 924(c)(3)(A) and that the Eleventh Circuit Court of

Appeals' decision in In re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016) was wrongly decided

and is not binding precedent. (Doc. 23 at 6-11). According to Petitioner, aiding and



                                               3
Case 6:16-cv-01125-JA-GJK Document 29 Filed 08/04/20 Page 4 of 6 PageID 253




abetting is not a crime of violence under the elements clause of § 924(c)(3)(A) and his

convictions for Count Three and Five were unconstitutional. (Id. at 12).

       In In re Colon, 826 F.3d at 1301, 1305 (11th Cir. 2016), the Eleventh Circuit Court of

Appeals determined that aiding and abetting Hobbs Act robbery is a crime of violence

under § 924(c)(3)(A) because a substantive conviction of Hobbs Act robbery is a crime of

violence.

       Subsequently, in United States v. Davis, 139 S. Ct. 2319, 2336 (2019), the Supreme

Court held that the residual clause in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague.

However, after the Davis decision, the Eleventh Circuit Court of Appeals determined that

"Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) qualifies as a crime of violence

under the elements § 924(c)(3)(A)'s element clause." See In re Cannon, 931 F.3d 1236, 1242

(11th Cir. 2019) (citing In re Saint Fleur, 824 F.3d 1337, 1340-41 (11th Cir. 2016); see also

United States v. McCain, 782 F. App'x 860, 862 (11th Cir. 2019) ("Hobbs Act robbery—the

statute underlying both of McCain’s predicate convictions—qualifies as a “crime of

violence” under § 924(c)(3)(A)’s elements clause."). Moreover, the Eleventh Circuit has

also held that "aiding and abetting Hobbs Act robbery categorically qualifies as a crime

of violence under § 924(c)(3)(A)'s elements clause." Mack v. United States, No. 19-11138-

H, 2019 WL 2725846, at *1 (11th Cir. May 22, 2019). The Mack decision relied on Colon,

and the Eleventh Circuit specifically stated that Colon "remains binding precedent." Id.;

see also Steiner v. United States, 940 F.3d 1282, 1293 (11th Cir. 2019) (“Because our prior



                                             4
 Case 6:16-cv-01125-JA-GJK Document 29 Filed 08/04/20 Page 5 of 6 PageID 254




precedent in In re Colon binds us, we will quickly dispense with this claim and affirm the

district court.”).

        Petitioner's convictions in Counts Three and Five were predicated on aiding and

abetting Hobbs Act robbery in violation of 18 U.S.C. § 1951. The Eleventh Circuit has

determined that aiding and abetting Hobbs Act robbery categorically qualifies as a crime

of violence under the elements clause of § 924(c)(3)(A). Petitioner's convictions, therefore,

are valid despite Davis. As a result, Claims One and Two are denied, and the Amended

Motion to Vacate will be denied.

       Allegations not specifically addressed herein are without merit.

                         IV.     CERTIFICATE OF APPEALABILITY

       This Court should grant an application for a certificate of appealability only if the

petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§2253(c)(2). To make such a showing “[t]he petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y, Dep’t of Corr.,

568 F.3d 929, 934 (11th Cir. 2009). However, the petitioner need not show that the appeal

will succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

       Petitioner fails to demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong. Moreover, Petitioner

cannot show that jurists of reason would find this Court’s procedural rulings debatable.

Petitioner fails to make a substantial showing of the denial of a constitutional right. Thus,
                                               5
Case 6:16-cv-01125-JA-GJK Document 29 Filed 08/04/20 Page 6 of 6 PageID 255




the Court will deny Petitioner a certificate of appealability.

                                    V.     CONCLUSION

       Accordingly, it is ORDERED and ADJUDGED as follows:

       1.     The Amended Motion to Vacate, Set Aside, or Correct Sentence (Doc. 20) is

       DENIED.

       2.     This case is DISMISSED with prejudice.

       3.     Petitioner is DENIED a certificate of appealability.

       4.     The Clerk of the Court is directed to enter judgment in favor of Respondent

and to close this case. A copy of this Order and the judgment shall also be filed in criminal

case number 6:10-cr-35-Orl-28GJK.

       5.     The Clerk of the Court is directed to terminate any related section 2255

motion filed in criminal case number 6:10-cr-35-Orl-28GJK. (It appears that Criminal

Case Doc. 197 remains pending).

       DONE and ORDERED in Orlando, Florida on August 4th, 2020.




Copies furnished to:

Counsel of Record


                                              6
